Opinion by
Smith, J.,
The certificate of insurance having lapsed by nonpayment of dues as therein required, the question is whether it was reinstated or restored in legal effect. The defendant contends that, if reinstated, it was only on the terms embodied in the application therefor, or “ health certificate,” which provides that nothing shall be paid should the insured die within ten days thereafter. The plaintiff contends that the son of the insured, who acted for her in the matter, had no authority to bind her by this provision.
The son was undeniably acting as agent of the insured, in applying for the reinstatement of her certificate, and paying the dues in arrears. In the absence of express authority, the powers necessary to the purposes of the agency are in law implied from the relation of principal and agent. Therefore, *632whatever it was reasonably necessary for the son to do, in behalf of the insured, to obtain the reinstatement of the certificate, he had authority to do. The “ health certificate ” was required as a condition of reinstatement.' This was known to the insured, for on previous delinquencies in payment of dues she had been required to give one. The proviso against payment upon death within ten days was entirely reasonable, as a protection of the insurer against the result of any previous accident or exposure to disease that might lead to death within that period. It must be held, therefore, that the agent had authority to bind the insured by the provisions of the “ health certificate.” Furthermore, the dues in arrear having been accepted by the defendant’s collector on the basis of this certificate, his evident intention was to contract only in accordance with its terms. Unless the application for reinstatement was made with a corresponding contractual intention, the minds of insurer and insured never met on the terms of reinstatement, and no contract of reinstatement was made.
The argument that the defendant, by a cdurse of dealing or conduct toward the insured, on previous delinquencies in the payment of dues, led her to expect that a forfeiture would not be insisted on, does not support the plaintiff’s contention here. The only thing which the defendant’s conduct could have led the insured to expect was that, on any lapse of the certificate for nonpayment of dues, reinstatement would be permitted on the condition prescribed on previous delinquencies, — that of giving the instrument described as a “health certificate.” This is precisely what was done in the present case, and its effect was, as on former occasions, to reinstate the insurance certificate on the terms contained in the health certificate.
The judgment is reversed, and judgment is entered for the defendant.